', l lt!H ,:-,   j,ji   if !j   '   ;:   I i:   i   :
-E~ti~rijl: D¢fehders                                                                              Southern District
                                                                   52 Duane Street-10th Floor, New York, NY 10007
 OF; N·EW Y R1', INC.                                                        Tel: (212) 417-8700 Fax: (212) 571-0392
    I:!!'        i:, ,                          .

                                                                                              Sourkm. Di.uriet of New York
                                                                                                  J,11111ifl!r L, B,i,.,.,,,
                                                                                                   Atzarney.in.CNJrt~




                                                                    Respectfully submitted,

                                                                        Isl




                                                            Gabriel W. Gorenstein
                                                        United States Magistrate Judge
                                                         Southern District of New York



                                                                                                          TOTAL P.002
                                Southern District
52 Duane Street•lOth Floor, New Y,ork, NY 10007
          Tel: (212) 417-8700 Fax::(212) 571•0392




               Fax No: (212) 571-0392
